Case 2:17-cv-01512-JAM-DB Document 55-4 Filed 10/09/18 Page 1 of 2




               “Exhibit 2”
                                            Case 2:17-cv-01512-JAM-DB Document 55-4 Filed 10/09/18 Page 2 of 2

cdseqnum     calltypeid   callstartdate             callenddate               user_id   account_num   dialednum    ani          service   table_id   agentdispid   switchdispid   talktime
56361132     1            2017‐04‐07 17:43:59.787   2017‐04‐07 17:44:52.863   NULL                    NULL         9163089847   99        NULL       NULL          1              NULL
105033208    1            2017‐06‐28 18:36:30.883   2017‐06‐28 18:37:38.147   220454                  NULL         9163089847   99        NULL       545           16             3
1598784084   2            2017‐03‐18 11:31:16.667   2017‐03‐18 11:32:21.540   NULL      COS29877338   9163089847   NULL         342       340096     NULL          10             0
1598821382   2            2017‐03‐18 12:53:24.903   2017‐03‐18 12:55:06.053   NULL      COS29877338   9163089847   NULL         342       340096     NULL          10             0
1598858974   2            2017‐03‐18 13:51:41.337   2017‐03‐18 13:52:33.753   NULL      COS29877338   9163089847   NULL         342       340096     NULL          10             0
1598893282   2            2017‐03‐18 14:46:54.420   2017‐03‐18 14:48:45.430   NULL      COS29877338   9163089847   NULL         342       340096     NULL          10             0
1598924484   2            2017‐03‐18 15:32:12.720   2017‐03‐18 15:33:48.463   NULL      COS29877338   9163089847   NULL         342       340096     NULL          3              0
1599050166   2            2017‐03‐19 11:25:11.657   2017‐03‐19 11:26:34.433   NULL      COS29877338   9163089847   NULL         342       340164     NULL          61             0
1599080910   2            2017‐03‐19 12:22:13.413   2017‐03‐19 12:24:02.690   NULL      COS29877338   9163089847   NULL         342       340164     NULL          61             0
1599118719   2            2017‐03‐19 13:22:46.243   2017‐03‐19 13:24:10.117   NULL      COS29877338   9163089847   NULL         342       340164     NULL          61             0
1599172393   2            2017‐03‐19 14:57:25.887   2017‐03‐19 14:58:40.047   NULL      COS29877338   9163089847   NULL         342       340164     NULL          10             0
1599213980   2            2017‐03‐19 16:15:27.553   2017‐03‐19 16:16:37.250   NULL      COS29877338   9163089847   NULL         342       340164     NULL          10             0
1599418846   2            2017‐03‐20 11:45:16.067   2017‐03‐20 11:47:11.957   NULL      COS29877338   9163089847   NULL         342       340285     NULL          10             0
1599471371   2            2017‐03‐20 13:35:40.667   2017‐03‐20 13:37:40.017   NULL      COS29877338   9163089847   NULL         342       340285     NULL          10             0
1599515992   2            2017‐03‐20 15:01:12.707   2017‐03‐20 15:03:07.360   NULL      COS29877338   9163089847   NULL         342       340285     NULL          10             0
1599575718   2            2017‐03‐20 16:53:55.597   2017‐03‐20 16:55:34.057   NULL      COS29877338   9163089847   NULL         342       340285     NULL          3              0
1599608119   2            2017‐03‐20 17:47:12.947   2017‐03‐20 17:49:12.313   NULL      COS29877338   9163089847   NULL         342       340285     NULL          10             0
1599676580   2            2017‐03‐20 21:26:24.187   2017‐03‐20 21:28:25.180   NULL      COS29877338   9163089847   NULL         342       340285     NULL          10             0
45899031     2            2017‐03‐21 11:16:51.900   2017‐03‐21 11:17:55.927   NULL      29877338      9163089847   NULL         472       ‐2         NULL          10             0
45977989     2            2017‐03‐21 12:36:44.347   2017‐03‐21 12:38:05.070   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
46148458     2            2017‐03‐21 15:10:53.760   2017‐03‐21 15:11:49.707   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
46206355     2            2017‐03‐21 16:25:14.010   2017‐03‐21 16:26:02.247   NULL      29877338      9163089847   NULL         472       ‐2         NULL          10             0
46246776     2            2017‐03‐21 17:30:31.630   2017‐03‐21 17:31:35.653   NULL      29877338      9163089847   NULL         472       ‐2         NULL          10             0
46301799     2            2017‐03‐21 19:15:44.030   2017‐03‐21 19:16:58.160   NULL      29877338      9163089847   NULL         472       ‐2         NULL          10             0
46329008     2            2017‐03‐21 20:06:27.047   2017‐03‐21 20:07:51.663   NULL      29877338      9163089847   NULL         472       ‐2         NULL          10             0
46626061     2            2017‐03‐22 11:26:19.203   2017‐03‐22 11:27:31.007   NULL      29877338      9163089847   NULL         472       ‐2         NULL          10             0
46678704     2            2017‐03‐22 12:23:40.927   2017‐03‐22 12:24:36.173   NULL      29877338      9163089847   NULL         472       ‐2         NULL          10             0
46745962     2            2017‐03‐22 13:30:07.927   2017‐03‐22 13:31:15.627   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
46793331     2            2017‐03‐22 14:12:20.107   2017‐03‐22 14:13:48.820   NULL      29877338      9163089847   NULL         472       ‐2         NULL          10             0
46830053     2            2017‐03‐22 14:51:31.043   2017‐03‐22 14:52:45.713   NULL      29877338      9163089847   NULL         472       ‐2         NULL          10             0
47223341     2            2017‐03‐23 11:11:03.040   2017‐03‐23 11:12:02.250   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
47320778     2            2017‐03‐23 12:52:43.937   2017‐03‐23 12:54:15.857   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
47436334     2            2017‐03‐23 15:06:05.190   2017‐03‐23 15:07:27.950   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
47570009     2            2017‐03‐23 19:08:49.820   2017‐03‐23 19:11:19.187   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
47860518     2            2017‐03‐24 11:06:35.127   2017‐03‐24 11:07:35.920   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
47934475     2            2017‐03‐24 12:10:55.520   2017‐03‐24 12:12:07.280   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
48010460     2            2017‐03‐24 13:14:00.303   2017‐03‐24 13:15:17.110   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
48051331     2            2017‐03‐24 14:04:11.940   2017‐03‐24 14:05:58.663   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
48105504     2            2017‐03‐24 15:10:34.687   2017‐03‐24 15:11:50.910   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
48147611     2            2017‐03‐24 16:18:00.543   2017‐03‐24 16:19:24.957   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
48195724     2            2017‐03‐24 18:30:21.083   2017‐03‐24 18:31:34.927   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
48464430     2            2017‐03‐25 11:09:02.957   2017‐03‐25 11:10:16.507   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
48522834     2            2017‐03‐25 12:03:09.757   2017‐03‐25 12:04:15.153   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
48590319     2            2017‐03‐25 13:16:45.963   2017‐03‐25 13:17:58.837   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
48644579     2            2017‐03‐25 14:25:54.297   2017‐03‐25 14:27:02.580   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
48685062     2            2017‐03‐25 15:25:25.307   2017‐03‐25 15:26:38.237   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
48880173     2            2017‐03‐26 11:44:04.437   2017‐03‐26 11:45:10.677   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0
49035856     2            2017‐03‐26 15:05:26.080   2017‐03‐26 15:06:06.197   NULL      29877338      9163089847   NULL         472       ‐2         NULL          12             0
49117286     2            2017‐03‐26 16:46:55.250   2017‐03‐26 16:48:05.707   NULL      29877338      9163089847   NULL         472       ‐2         NULL          3              0




                                                                                                                                                      GCS-LEMOS 0001
